DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Such terminology is seen in the abstract by use of the phrases “…hung by means of…” and “…actuated by means of…”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claim 1, in light of the specification (page 4, lines 14-19), it is unclear how a wrapping material, such as a plastic, comprises a beam and hooks. This remains unclear in view of the figures. For purposes of examination on the merits, it is being interpreted that the supporting structure of each conduit comprises a beam and hooks located at connecting areas to hang additional steel cables to hold the conduits at intermediate points linked to intermediate rotary shafts. Claims 2-8 are rejected for being dependent on a rejected base claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al (ES-2207409-A1) in view of Yasumatsu et al (JP-2002034337-A) (see attached translation for page and line references).
Regarding claim 1, Fernandez et al discloses an installation for hanging cultivation systems, comprising: a general supporting structure made of props, bars, trusses, and struts (5, 9, 3 and 3’; page 8, [0022] – page 9, [0024]) (see figures 1-3), a plurality of conduits (4), each conduit having ends, each end of each conduit being hung by a pair of cables (6) for raising and lowering the conduit (page 8, [0022]), each pair of cables being rollable and unrollable on a respective rotary shaft (5) (page 8, [0022]) connected to the general supporting structure and actuated by associated reducers connected to a main shaft (9) of an actuation motor reducer (page 4, [0012]; page 8, [0023]), the main shaft of the actuation motor reducer being transverse to the rotary shafts (5) hanging the conduits (see figure 1), each conduit further comprising a supporting structure (7) (page 8, [0022]) and a wrapping material (the material of conduits 4), the supporting structure comprising a beam (7) to hang additional steel cables to hold the conduits at intermediate points linked to intermediate rotary shafts (wherein the supporting structure is capable of hanging additional steel cables to hold the conduits at intermediate points linked to intermediate rotary shafts). 
Fernandez et al does not disclose the supporting structure comprises hooks located at the connecting areas. Yasumatsu et al discloses an installation for hanging cultivation systems wherein each conduit further comprises a supporting structure (70), the supporting structure comprising a beam and hooks to hang additional steel cables to hold the conduits at intermediate points linked to intermediate rotary shafts (page 3, [0005]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fernandez et al with the support structure comprising a hook as disclosed by Yasumatsu et al for the benefit of maximizing the available growing space, thus increasing crop yield and profit. 
Fernandez et al as modified above in view of Yasumatsu et al does not disclose that conduit supporting structure comprises a truss structure; however, it would have been an obvious matter of design choice to have utilized a truss structure, since applicant has not disclosed that the truss structure solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the beams as disclosed by Fernandez et al in view of Yasumatsu et al. This would be done for the benefit of allowing the structure to adequately support a desired weight. 
Regarding claim 2, Fernandez et al as modified above in view of Yasumatsu et al does not disclose that the installation for hanging cultivation systems further comprises sprockets and chains for driving the rotation of the reducers to the rotary shafts. Yasumatsu et al further discloses that the installation for hanging cultivation system comprises sprockets and chains for driving rotation (page 8, [0014]; page 12, [0021]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fernandez et al, as modified above, with the sprockets and chains for driving rotation as disclosed by Yasumatsu et al for the benefit of using commonly known driving methods, thus minimizing manufacturing costs. 
Regarding claim 4, Fernandez et al as modified above in view of Yasumatsu et al discloses an installation for hanging cultivation systems wherein the rotary shafts are formed by a successive series of sections of shafts joined together by means of connecting elements (Fernandez et al: 9).
Regarding claim 5, Fernandez et al as modified above in view of Yasumatsu et al discloses an installation for hanging cultivation systems wherein the rotary shafts are hung by means of bearings and tubular trusses of cultivation beams arranged as horizontal beams of the general supporting structure (Fernandez et al: page 9, [0024]).
Regarding claim 6, Fernandez et al as modified above in view of Yasumatsu et al discloses an installation for hanging cultivation systems wherein each conduit comprises a water collector on at least one of the ends thereof (see figure 1, wherein conduits 4 have a funneled bottom). 
Regarding claim 7, Fernandez et al as modified above in view of Yasumatsu et al discloses an installation for hanging cultivation systems wherein the actuation motor reducer and the reducers are mounted plates fixed to the general supporting structure (Fernandez et al: 1) (Fernandez et al: page 7, [0020]) (see figure 1). 
Regarding claim 8, Fernandez et al as modified above in view of Yasumatsu et al discloses an installation for hanging cultivation systems wherein the actuation motor reducer incorporates an end position in order to allow the shaft connected to  it to rotate in both directions (Fernandez et al: page 4, [0012[, “raising or lowering”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al (ES-2207409-A1) in view of Yasumatsu et al (JP-2002034337-A), and further in view of DE-202016102304-U1 (henceforth referred to as ‘304) (see attached translations for page and line references).
Regarding claim 3, Fernandez et al as modified above in view of Yasumatsu et al discloses an installation for hanging cultivation systems wherein the conduits are hung by pairs of cables (Fernandez et al: 6) connected to rotary shafts (Fernandez et al: 5), so that each conduit is linked to each pair of rotary shafts and rolls up in a direction different from the contiguous conduit, so that rotating said rotary shaft in one direction or the other will cause contiguous conduits to separate or approximate vertically (Fernandez et al: page 5, [0013]). Fernandez et al as modified above does not disclose that the cables are steel. ‘304 discloses an installation for a hanging cultivation system wherein a conduit is hung by a pair of steel cables (page 2, lines 128-129; page 20, line 830). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fernandez et al, as modified above, with the steel cables as disclosed by ‘304 for the benefit of using a material that can adequately support the weight of the hanging conduits. 
Response to Arguments
Applicant's arguments filed March 01, 2022 have been fully considered but they are not persuasive. Applicant’s arguments, see page 6, that “Fernandez discloses containers that are moved up or down by pulleys” and therefore “do not anticipate claim 1 and claims depending from claim 1” are not persuasive. Fernandez does indeed disclose that the conduits are moved up or down by rolling or unrolling of suspension cables around rotary shafts (Fernandez et al translation: page 4, [0012]; see rejection of claim 1 above). Additionally, Fernandez does not provide support for any pulley mechanisms. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644